 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
      BBC GROUP NV LLC, a Nevada Limited                Case No. C18-1011 RSM
 9
      Liability Company,
                                                        ORDER DENYING COUNTERCLAIM
10
                     Plaintiff,                         PLAINTIFF ISLAND LIFE’S MOTION
                     Counterclaim Defendant,            FOR RECONSIDERATION
11
                          v.
12

13    ISLAND LIFE RESTAURANT GROUP
      LLC, et al.,
14
                     Defendants,
15                   Counterclaim Plaintiffs.

16

17                                       I.      INTRODUCTION

18          This matter comes before the Court on Counterclaim Plaintiff Island Life Restaurant

19 Group, LLC (“Island Life”)’s Motion for Reconsideration. Dkt. #66. On September 20, 2019,

20 this Court granted in part Island Life’s Motion for Partial Summary Judgment. Dkt. #65. Island

21 Life now asks the Court to reconsider its decision to reserve judgment on the permanent injunction

22 issue. The Court has determined that response briefing from Counterclaim Defendant BBC

23 GROUP NV LLC (“BBC”) is unnecessary. See Local Rules W.D. Wash. LCR 7(h)(3).

24
     ORDER DENYING COUNTERCLAIM PLAINTIFF ISLAND
     LIFE’S MOTION FOR RECONSIDERATION - 1
                                            II.     BACKGROUND
 1
            In its previous Order, this Court dismissed all of BBC’s claims against Island Life. The
 2
     Court granted summary judgment on Island Life’s counterclaims under the Lanham Act, 15
 3
     U.S.C. §§ 1114, 1125, and declined to address the issue of a permanent injunction without further
 4
     briefing from the parties. See Dkt. #65 at 22. Island Life now requests reconsideration solely on
 5
     the permanent injunction issue. Dkt. #66 at 1.
 6
                                             III.     DISCUSSION
 7
        A. Legal Standard
 8
            “Motions for reconsideration are disfavored.” Local Rules W.D. Wash. LCR 7(h)(1).
 9
     “The court will ordinarily deny such motions in the absence of a showing of manifest error in the
10
     prior ruling or a showing of new facts or legal authority which could not have been brought to its
11
     attention earlier with reasonable diligence.” Id.
12
        B. Island Life’s Motion
13
            As an initial issue, this district’s local rules require that motions for reconsideration not
14
     exceed six pages. See Local Rules W.D. Wash. LCR 7(e)(1). On this basis alone, the Court’s
15
     review is properly limited to the first six pages of Island Life’s motion.
16
            Moreover, Island Life has misread the Court’s previous order. Island Life appears to argue
17
     manifest error by the Court in its prior ruling and asks for reconsideration of its decision “in which
18
     it denied a permanent injunction in favor of Island Life.” Dkt. #66 at 1. The Court did not deny
19
     Island Life’s request for a permanent injunction. Rather, it reserved ruling on the issue before
20
     receiving further briefing from the parties:
21
            Island Life has provided evidence of ongoing confusion between the marks in
22
            support of its Lanham Act claims, but the Court is uninformed as to what irreparable
            harm—such as lost customers, goodwill, or reputation—Island Life has suffered as
23
            a result of the confusion. The Court is likewise uninformed as to the balance of
            hardships that might afflict both parties following the grant or denial of the
24
     ORDER DENYING COUNTERCLAIM PLAINTIFF ISLAND
     LIFE’S MOTION FOR RECONSIDERATION - 2
            permanent injunction, which would affect how broadly the Court tailors the scope
 1
            of the remedy. For these reasons, the Court will not address the issue of a
            permanent injunction at this time.
 2
     Dkt. #65 at 22 (emphasis added). The Court finds it necessary to clarify that any remaining issues
 3
     in this case—including the appropriateness and geographic scope of a permanent injunction
 4
     against BBC—should be identified in parties’ Joint Status Report due on October 11, 2019. See
 5
     Dkt. #65 at 23 (“No later that twenty-one (21) days from the date of this Order, parties shall
 6
     submit a Joint Status Report as to the remaining issues before the Court.”). At that point, the
 7
     Court may order supplemental briefing, schedule a hearing, or take any other action that the Court
 8
     deems appropriate to resolve the remaining disputes in this matter.
 9
            Turing to the merits of Island Life’s Motion, Island Life requested entry of a permanent
10
     injunction before parties had briefed the issue. See Dkt. #46 at 22. Island Life now uses this
11
     Motion for Reconsideration to provide specific evidence of irreparable harm resulting from
12
     confusion between the marks and BOK BOK’s rapid expansion across California and Nevada.
13
     See Dkt. #6 at 5-6. Such arguments are not properly raised in a Motion for Reconsideration. See
14
     Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (“A Rule 59(e)
15
     motion may not be used to raise arguments or present evidence for the first time . . . .”) (emphasis
16

17 in original). More importantly, the Court has not ruled on the permanent injunction issue. Island
     Life will have the opportunity to address this issue in supplemental briefing or other means as
18

19 requested by the Court after review of parties’ Joint Status Report.
            For the reasons set forth above, the Court DENIES Island Life’s Motion.
20

21                                          IV.     CONCLUSION

            Having reviewed Island Life’s Motion, the relevant briefing, and the remainder of the
22
     record, the Court hereby finds and ORDERS that Counterclaim Plaintiff’s Motion for
23
     Reconsideration (Dkt. #66) is DENIED.
24
     ORDER DENYING COUNTERCLAIM PLAINTIFF ISLAND
     LIFE’S MOTION FOR RECONSIDERATION - 3
 1
          DATED this 4th day of October 2019.
 2

 3                                          A
                                            RICARDO S. MARTINEZ
 4                                          CHIEF UNITED STATES DISTRICT JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER DENYING COUNTERCLAIM PLAINTIFF ISLAND
     LIFE’S MOTION FOR RECONSIDERATION - 4
